DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments, see remarks page 8-11, filed April 29, 2022, with respect to claims 1-4, 10-11, 13-14 and 16-18 have been fully considered and are persuasive.  The rejection of the claims have been withdrawn.
	Regarding Applicant’s remarks for cancelled claims 8 and 15: The Examiner notes that the claims were indeed canceled in the November 19, 2021 amendment. However, for record clarity, the Examiner noted in the February 22, 2022 Office Action that the indication of allowability was retracted at that time. Specifically, in the event Applicant had reintroduce said subject matter at a future time, the allowability of the subject matter would necessarily be reconsidered in view of the  prior art.
Allowable Subject Matter
Claims 1-4, 6-7, 9-14, 16-20 are allowed (respectively renumbered as (1-7, 9-10, 16, 13-15, 17, 8 and 11-12).
The following is an examiner’s statement of reasons for allowance: 
	The prior at to claim 1, Nakamura et al. teaches a generation circuitry configured to generate times-series data of information on a detection value of a sensor (see “…abnormality determination system 20 is connected…to a sensor 30 installed in each of the processing sections (processing units)…Each sensor 30 outputs a signal, which makes time-series data 41 that changes with time…”, [0049]; [0052], Figs. 2, 5) for detecting a state of a semiconductor manufacturing apparatus (see “ an abnormality determination method for a processing apparatus…In a semiconductor device manufacturing line”, [0001]-[0002]; see e.g. “wafer”, [0041]-[0043]) in a determination period (see “chronological intervals (T1, T2, T3, T4) in the above-described abnormality determination method”, [0099], Figs. 7a-b); calculating a standard deviation (see “standard deviation”, [0073], [0079]); and a failure determination circuitry configured to determine  when the change amount of the detection value in the determination period is outside a control value ([0057]-[0058]). The prior art differs from the claimed invention in that it does not teach a calculation circuitry configured to calculate a change amount of the detection value in the determination period and determining that the sensor has failed.
	Regarding claim 1, the prior art fails to anticipate or render obvious calculate a change amount of the detection value in the determination period and determine that the sensor has failed  when the change amount of the detection value in the determination period is outside a control value, in combination with all other limitations as claimed by Applicant.
	Regarding claim 12, the prior art fails to anticipate or render obvious calculates a
change amount of the detection value in the determination period, and when the change
amount of the detection value in the determination period is outside a control value, the
failure determination circuitry determines that the sensor has failed, in combination with all other limitations as claimed by Applicant.
	Regarding claim 17, the prior art fails to anticipate or render obvious calculating a change amount of the detection value in the determination period and determining that the sensor has failed when the change amount of the detection value in the determination period is outside a control value, in combination with all other limitations as claimed by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nakamura et al. in U.S. Patent Publication 2013/0304419 as stated above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944.  The examiner can normally be reached on Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MISCHITA L HENSON/Primary Examiner, Art Unit 2865